Exhibit 10.5

CONSULTING AGREEMENT

CONSULTING AGREEMENT (the “Agreement”), made and entered into as of this 1st day
of September, 2009, by and between Barnes Group Inc., a Delaware corporation
(the “Company”), and John R. Arrington, an individual residing at 24 Daniel
Trace, Burlington, Connecticut 06013 (the “Consultant”).

WITNESSETH:

WHEREAS, the Consultant has retired from the Company and terminated his
employment, as of August 31, 2009, after 11 years of service as the Senior Vice
President, Human Resources of the Company during which he has obtained valuable
institutional knowledge about the Company and, in particular, its human
resources function; and

WHEREAS, the Company desires the services of the Consultant to facilitate his
successor’s transition into the position of Senior Vice President, Human
Resources of the Company and to access his knowledge of the history of the
Company’s human resources function and its operations, and the Consultant
desires to provide such services to the Company, upon the terms and subject to
the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises, and the mutual covenants and
agreements hereinafter contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties do
hereby mutually covenant and agree as follows:

 

  1. Term. The Agreement’s term is the period beginning on the date hereof and
ending on February 28, 2010, subject to earlier termination as provided in
Paragraph 9 below (the “Term”).

 

  2.

Consulting Services. During the Term, the Consultant shall, upon request,
provide information and advice to the executive officers of the Company
including, without limitation, the Senior Vice President, Human Resources, the
President and Chief Executive Officer (the “CEO”) and the Senior Vice President,
General Counsel and Secretary, relative to his professional knowledge and
expertise in the field of human resources and his firsthand knowledge of the
recent execution of the Company’s human resources function and to provide such
other services as he and the Senior Vice President, Human Resources shall
mutually agree (the “Consulting Services) in a good and workmanlike manner. By
way of illustration and not limitation, the Consulting Services may include
counsel in preparing for meetings of the Compensation and Management Development
Committee of the Board of Directors of the Company, advice and introduction to
professional contacts, experts and service providers in connection with
executive separations, succession planning and filling key management positions,
and assisting the Senior Vice President, Human Resources in addressing unusual
or complex issues relative to

 

1



--------------------------------------------------------------------------------

 

employees. Subject to the mutual agreement of the Senior Vice President, Human
Resources and the Consultant, the Consultant shall not be required to be present
at the Company’s Corporate Office or any other location of the Company, or to
travel to accomplish the Consulting Services. The Consultant shall make good
faith efforts to be available not more than 20 hours per week for the
performance of the Consulting Services; provided, that the hours of Consulting
Services shall not exceed, in the aggregate during the Term, more than 20
percent of the average level of bona fide services performed by the Consultant
when he was an employee of the Company during the 36-month period immediately
prior to his retirement.

 

  3. Consulting Fee; Expenses.

 

  a. During the Term, the Consultant shall be paid $20,000 per month (the
“Consulting Fee) for his availability to perform the Consulting Services (the
“Consulting Fee”), regardless of the number of hours worked, if any. The
Consultant shall not be paid for travel time unless he is actively providing the
Consulting Services then.

 

  b. The Company shall reimburse the Consultant for reasonable out-of-pocket
expenses incurred in the performance of the Consulting Services. The Company
shall provide reasonable office support for the Consultant. Office overhead
expenses, including without limitation rent, salaries and benefits for office
support staff, and supplies shall not be reimbursed. The Consultant shall use
the services of the Company’s travel office for travel in connection with the
Consulting Services, unless he obtains a better price for transportation or
lodging expenses. The Consultant shall not be obligated to seek more
advantageous prices than those obtained through the Company’s travel office.

 

  c. The Company shall provide to the Consultant a Form 1099 for all income
received during each calendar year or any portion thereof during the Term.
Consultant shall be responsible for payment of all federal, state and local
taxes and contributions imposed or required under applicable unemployment
insurance, employment and income tax laws.

 

  d. The payments made under this Section 3 shall constitute the Consultant’s
sole compensation for Consulting Services rendered during the Term. Invoices
shall be submitted to the Senior Vice President, Human Resources no less
frequently than monthly and shall contain an accounting of services rendered and
reimbursable expenses incurred during the applicable period.

 

  4.

Status as an Independent Contractor. It is expressly understood and agreed by
the parties that the Consultant is engaged hereunder as an independent
contractor. As an independent contractor, the Consultant shall not be entitled
to any pension, bonus, profit-sharing, health or similar benefit which the
Company may make available to its employees from time to time. Nothing contained
herein shall be construed to make the Consultant an employee of the Company. The
Consultant

 

2



--------------------------------------------------------------------------------

 

represents and warrants that he has and shall, for the Term, maintain adequate
insurance coverage for property damage, and public and personal liability.

 

  5. Confidentiality; Trade Secrets. The Consultant acknowledges and agrees that
any information constituting a trade secret or otherwise of a proprietary,
secret or confidential nature of or relating to any business of the Company,
including without limitation the business of any affiliate of the Company
(“Affiliate”), (“Confidential Information”) acquired by the Consultant during
his performance of the Consulting Services or known by the Consultant with
respect to the businesses of the Company or any Affiliate prior to the
commencement of the Term is the exclusive property of, and of great value to,
the Company and its Affiliates. The Consultant shall safeguard the Confidential
Information and agrees that without the prior written permission of the General
Counsel, he shall not divulge to any person or entity (other than to officers,
directors and employees of the Company and/or its Affiliates or in connection
with the proper business and affairs of the Company and/or its Affiliates),
either during the Term or at any time thereafter, any Confidential Information
unless and to the extent (a) that said information becomes publicly known other
than as a result of the Consultant’s acts or omissions to act, or (b) as may be
required by applicable law or in connection with any investigation, suit or
other proceeding before any court, tribunal, arbitration proceeding or agency
having competent jurisdiction thereover; provided, however, that the Consultant
shall use his best efforts to provide the Company with adequate and timely
written notice so as to enable the Company to seek a protective order or other
appropriate relief. As used herein, Confidential Information may include, but is
not limited to, the names of suppliers, customers, or employees of the Company
and any Affiliate, the fees the Company and/or any Affiliate obtains or has
obtained for services, financial information, computer programs, marketing
plans, pricing information, the existence or terms of any discussions or
negotiations concerning any transaction proposed by the Company and/or
Affiliate, the Company’s manner of operation or plans, processes, and data of
any kind.

The Consultant acknowledges that with respect to Confidential Information, the
Consultant’s relationship to the Company is fiduciary in nature, and that
Confidential Information may be furnished, or otherwise made available to the
Consultant by the Company, or may be developed by the Consultant incidental to
the relationship of trust and confidence which by reason of the arrangement
described herein exists between the Consultant and the Company. The disclosure
of Confidential Information by the Company to the Consultant or the acquisition
or development of Confidential Information by the Consultant shall not be deemed
to impair its confidential nature.

 

  6.

Use and Return of Materials. All notes, memoranda, notebooks, drawings, records,
lists of parties with past or present relationships with the Company,
procedures, reports, files and/or documents, and materials related to the
confidential information or intellectual property of the Company, including,
without limitation, all rights, title and interest to patents, trademarks,
service marks, trade names,

 

3



--------------------------------------------------------------------------------

 

copyrights, mask works, inventions, processes, trade secrets, know-how,
confidentiality agreements, consulting agreements, software and any
documentation relating to the human resources policies, practices or plans that
come into the Consultant’s possession or control by reason of the Consultant’s
performance of the Consulting Services hereunder, whether prepared by the
Consultant or others (a) are the property of the Company, (b) will not be used
by the Consultant in any way adverse to the Company or any Affiliate, or for the
benefit of the Consultant (beyond the terms of his Consulting Services),
(c) will not be removed from the Company’s premises (except as necessary or
advisable for the Consultant to perform the Consulting Services hereunder), and
(d) at the termination of the Consulting Services, or upon request by the
Company, will be left with or forthwith returned by the Consultant to the
Company.

The Consultant shall promptly disclose to the Company all such notes, memoranda,
notebooks, drawings, records, lists, procedures, reports, files, documents and
materials created by Consultant as a result of performing the Consulting
Services. If the Consultant first conceives, reduces to practice, makes or
develops in the course of the Consulting Services, any inventions, discoveries
or improvements (collectively called “inventions”), the Consultant hereby agrees
to irrevocably assign to the Company all of his right, title and interest in and
to such inventions.

 

  7. Non-Competition/Non-Solicitation Covenant. The Consultant recognizes that
the services to be performed by the Consultant hereunder are special, unique and
extraordinary. Accordingly, for all purposes hereunder or in respect hereof, the
Consultant agrees that during the Term, the Consultant shall not: (a) directly
or indirectly, own, manage, operate, control or participate in any manner in the
ownership, management, operation or control of, or be connected as an officer,
employee, partner, director, principal, consultant, agent or otherwise with, or
have any financial interest in, or aid or assist any Person in any business or
line of business in substantially the same fields of business as the Company’s,
provided, however, that if the Consultant owns less than five percent (5%) of
the outstanding stock of any publicly traded corporation, the Consultant shall
not be deemed, solely by reason of such ownership, to own, manage, operate,
control, participate in, be connected with, have any financial interest in, or
so aid or assist any Person in, the business of such corporation, (b) directly
or indirectly, offer for sale or sell goods or solicit or provide services in
substantially the same fields of business as the Company to any Person who or
which is a competitor of the Company, or (c) directly or indirectly, solicit the
employment of or employ any person who was an employee of the Company, or its
successors or assigns, at any time during the one (1) year preceding any such
solicitation. The provisions of this Section 7 shall survive termination of this
Agreement. For purposes of this Agreement, “Person” shall mean and include an
individual, a partnership, a corporation, an association, a joint stock company,
a limited liability company or partnership, a trust, a joint venture, an
unincorporated organization or a governmental entity (or any department, agency
or political subdivision thereof).

 

4



--------------------------------------------------------------------------------

  8. Enforcement of Covenants. In the event the Consultant materially breaches
or, in the good faith judgment of the Company, is alleged to have materially
breached, any provision of this Agreement, the Company shall have the right to
enforce such covenants through an action at law or in equity, including
obtaining a preliminary or permanent injunction against any future breach, and
specific performance, of said covenants, together with such other rights and
remedies as may be available to the Company at law or in equity.

 

  9. Termination. The Company may immediately terminate this Agreement and
cancel any additional payments due to the Consultant under this Agreement if:
(a) the Consultant’s misconduct or material failure to perform the Consulting
Services under this Agreement has injured the Company (or its Affiliates),
financially or otherwise, and the Consultant has not cured such misconduct or
failure within thirty (30) days of written notice from the Company; (b) the
Consultant has been convicted of a felony; or (c) the Consultant dies or becomes
disabled. Either party may terminate this Agreement effective sixty (60) days
after giving written notice to that effect to the other party. The Company
shall, upon receipt of an invoice therefor, pay the Consultant for hours worked
up to 20 hours per week and reimbursable expenses incurred in accordance with
this Agreement through the Termination Date.

 

  10. Successors. This Agreement and all rights of the Company hereunder shall
inure to the benefit of and be enforceable by the Company and its Affiliates,
successors and assigns. This Agreement and any compensation payable hereunder to
the Consultant shall not be assignable by the Consultant without the prior
written consent of the Company.

 

  11. Enforceability. The provisions of this Agreement shall be regarded as
divisible, and if any of said provisions or any part hereof is declared invalid
or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.

 

  12. Amendment. The terms and provisions of this Agreement may be modified or
amended only by written agreement executed by all parties hereto.

 

  13. Governing Law. This Agreement and the rights and obligations hereunder
shall be governed by and construed in accordance with the laws of the State of
Connecticut, without giving effect to the conflict of law principles thereof.
Any action relating, or incident, to this Agreement shall be brought in, and the
parties hereto consent to the jurisdiction of, a federal or state court in the
State of Connecticut.

 

  14.

Notice. All notices, requests, demands, claims and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given two (2) business days after
it is sent by registered or certified U.S. mail, return receipt requested,
postage

 

5



--------------------------------------------------------------------------------

 

prepaid, or upon delivery by personal delivery, expedited or overnight courier
or messenger service, or, if sent by facsimile transmission, at the time that
receipt thereof has been acknowledged by electronic confirmation or otherwise,
or, if sent by electronic mail, the earlier of two (2) business days after it is
sent or when receipt thereof has been acknowledged, in each case addressed to
the intended recipient as set forth below:

 

(a)    if to Consultant, to:   John R. Arrington     

24 Daniel Trace

Burlington, CT 06013

       Email Address:   seaview302@comcast.net (b)    if to the Company, to:  
Barnes Group Inc.     

123 Main Street

Bristol, CT 06010

       Attention:   Dawn N. Edwards        Facsimile No.:   860-582-3228   
    Email Address:   DEdwards@BGInc.com

or to such other address as either party may designate by notice hereunder to
the other.

 

  15. Waivers and Consents. No failure to exercise and no delay in exercising,
on the part of the Company or the Consultant, any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exclusive exercise of any other right, power or remedy.
The rights provided are cumulative and not exclusive of any rights provided by
law.

 

  16. Survival. The expiration of the Term or earlier termination of this
Agreement shall not relieve the parties of any of their respective obligations
under this Agreement except the Consultant’s obligation to perform further
services for the Company and the Company’s obligation to pay for any such
further services. All of the parties’ other obligations under this Agreement
shall survive such expiration of the Term or earlier termination of this
Agreement.

 

  17. Internal Revenue Code Section 409A. It is the Company’s and the
Consultant’s understanding and intent that the date of the Consultant’s
“termination of employment” and “separation from service,” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1) and any related guidance, is
August 31, 2009. Further, the Company and the Consultant reasonably anticipate
that the level of bona fide services that Consultant will perform for the
Company will permanently decrease on and after September 1, 2009 and, for the
Term in the aggregate, to no more than 20 percent of the average level of bona
fide services performed by the Consultant as an employee over the 36-month
period preceding September 1, 2009.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

BARNES GROUP INC. By:  

/s/ Dawn N. Edwards

Name:   Dawn N. Edwards Title:   Senior Vice President, Human Resources
CONSULTANT By:  

/s/ John R. Arrington

Name:   John R. Arrington Social Security No.:  XXXX        

 

7